Citation Nr: 0637138	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  00-13 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertensive heart 
disease, status post myocardial infarction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1954.  He also served on periods of active duty for 
training (ACDUTRA) with the United States Army Reserve.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim of entitlement to service connection for 
hypertensive heart disease, status post myocardial 
infarction.  The Board remanded the case in April 2001 and in 
April 2004 for evidentiary and procedural development.  The 
case was thereafter returned to the Board.  In July 2006, the 
Board referred the case to the Veterans Health Administration 
for an expert opinion to resolve questions of medical 
etiology pertaining to the issue on appeal.  Following 
receipt of this opinion, the claims file was reviewed by the 
veteran's representative, who submitted a brief in support of 
the veteran's appeal in November 2006.  The case is now ready 
for appellate adjudication.   


FINDINGS OF FACT

1.  Hypertensive heart disease, status post myocardial 
infarction was not incurred during his period of military 
service from January 1953 to December 1954, and did not 
undergo a permanent increase in severity beyond its natural 
course as a result of his subsequent periods of ACDUTRA.

2.  Hypertensive heart disease, status post myocardial 
infarction did not occur during any of the veteran's periods 
of ACDUTRA.




CONCLUSION OF LAW

Hypertensive heart disease, status post myocardial infarction 
did not have its onset during active duty, an acute 
myocardial infarction did not occur during any of his periods 
of ACDUTRA, and cardiovascular disease was not aggravated by 
his periods of ACDUTRA.  38 U.S.C.A. §§ 101(24), 1110 (West 
Supp. 2005); 38 C.F.R. §§ 3.6(a), 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran's claim was received in December 1998.  During 
the course of his appeal, he received notice of the 
provisions of the VCAA in correspondence dated in June 2001.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service medical records, military orders pertaining to 
his periods of ACDUTRA, and all relevant private medical 
records pertaining to his treatment for cardiovascular 
symptoms during the period of ACDUTRA at issue have been 
obtained and associated with the evidence.  Furthermore, a 
medical nexus opinion addressing the issue on appeal has been 
obtained from the Veterans Health Administration and 
associated with the evidence.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  The veteran has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate his claim, 
and he has been notified of VA's efforts to assist him. (See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  As a 
result of the development that has been undertaken, there is 
no reasonable possibility that further assistance will aid in 
substantiating his claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
The duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As stated 
above, full compliance with VCAA has been accomplished 
regarding the issue of service connection.  Because this 
claim is being denied, any other notice requirements beyond 
those cited for service connection claims, are not 
applicable.   Therefore, as there has been substantial 
compliance with all pertinent VA law and regulations, to move 
forward with adjudication of this claim would not cause any 
prejudice to the veteran.

Factual Background and Analysis

The veteran's service medical records present no evidence of 
onset of hypertension, cardiovascular disease, or 
cardiomegaly during his period of active duty from January 
1953 to December 1954.  The report of an Army Reserve medical 
examination conducted in January 1959 also shows normal 
cardiovascular findings.

The veteran, who was a dentist by profession with a specialty 
in prosthodontics, served on several periods of ACDUTRA with 
the dental corps of the United States Army Reserve.  
According to documentation provided by the veteran, these 
periods included:  May 31 to June 12, 1987; April 7 to 10, 
1988; June 18 to 30, 1989; April 22 to May 4, 1990; May 31 to 
June 14, 1991; September 21 to 27, 1991; May 3 to 15, 1992; 
June 6 to 19, 1993; August 14 to 27, 1994; June 4 to 17, 
1995; April 21 to May 3, 1996; June 1 to 14, 1997; September 
6 to 20, 1997; and from June 14 to 26, 1998.

Private medical records associated with the claims file show 
that while receiving treatment for a contusion injury of his 
finger in May 1996, he was noted to have had a clinical 
history of hypertension.  In March 1998, he suffered an acute 
myocardial infarction, which was treated with angioplasty and 
the insertion of a stent into the affected artery.

The veteran's Army Reserve records show that he served on a 
period of ACDUTRA from June 14 - 26, 1998.  Medical records 
show that during this period of ACDUTRA, on June 26, 1998, he 
received treatment at an Army hospital at Fort Carson for 
complaints of chest pains.  He was diagnosed with angina.  
According to his statements during treatment, his angina 
attacks began two days earlier, on June 24, 1998, while doing 
dentistry.  A history obtained at that time revealed a 
history of coronary artery disease, with a myocardial 
infarction in March 1998, resulting in stent placement in the 
right coronary artery.  Cardiac catheterization performed in 
June 1998 revealed the presence of stenosis and vascular 
disease affecting his coronary arteries.

The veteran, who was 68 years old at the time of the June 
1998 angina episode, contends that he was improperly ordered 
by the Army Reserve to perform a physical exercise regimen 
(referred to as the Army Physical Readiness Test, or 
"APRT") during ACDUTRA in June 1998, pursuant to fulfilling 
a military requirement for maintaining a standard of physical 
fitness.  He believed that it was entirely inappropriate for 
a man of his age and physical condition to be ordered to 
perform an APRT.  He contends that performing this exercise 
regimen during ACDUTRA in June 1998 aggravated his 
cardiovascular disease.

Records provided by the veteran indicate that he was ordered 
to ACDUTRA beginning April 13, 1998.  It appears he did not 
report, and it must be assumed that he was excused from 
reporting due to his cardiac events of March 1998.  Other 
records submitted by the veteran concern orders to ACDUTRA 
for earlier periods.  In 1996, APRT testing was not 
administered.  In 1997, ARPT testing was not administered due 
to high altitude restrictions.  There are no June 1998 
service records associated with the claims file to indicate 
whether the veteran was on a medical profile due to his 
cardiovascular disorders, or whether he had undergone a 
Cardiovascular Screening Program (CVSP) to determine whether 
the ARPT could be administered.

An October 2002 statement from the veteran's eye doctor did 
not address the issue currently on appeal.

Private hospitalization records show that in September 2003, 
the veteran underwent a triple coronary artery bypass 
grafting procedure to treat his coronary artery disease.  The 
procedure was performed by Bruce D. Walley, M.D.  In an 
October 2003 statement, Dr. Walley expressed his opinion that 
the veteran "should never have taken the U.S. Army APRT test 
after he became 40 years of age."

In a written statement dated in November 2003, the veteran's 
private urologist, Allston J. Stubbs, M.D., opined that the 
veteran "should never have taken the United States Army APRT 
test after he became forty years of age."

In statements dated in November 2003, October 2005 and 
November 2006, from the veteran's private neurologist, Edward 
G. Hill, M.D., the physician stated that it was his 
understanding that individuals over the age of 40 were not 
required to take the APRT, but that the veteran was required 
to do so on several occasions beginning at age 56, and that 
in 1998 he suffered a myocardial infarction.  Dr. Hill 
expressed his opinion that the veteran should never have 
taken the APRT after the age of 40.  In November 2006, he 
opined that the veteran's physical activities in service 
aggravated his cardiovascular  

In a statement dated in December 2003, a VA physician's 
assistant expressed the opinion that the veteran should not 
have been ordered to take an APRT physical fitness test 
without first being medically cleared to do so, in 
consideration of his relatively advanced age.

In October 2005, the veteran appeared for a VA cardiac 
examination.  The examination report shows that the examining 
cardiologist reviewed the veteran's clinical history and 
diagnosed him with hypertension and atherosclerotic heart 
disease with coronary artery disease, status-post myocardial 
infarction, status-post angioplasty with stent placement, 
status-post three-vessel coronary artery bypass grafting, 
with no evidence of congestive heart failure.  In his 
commentary, the VA cardiologist stated that without resorting 
to speculation, he could not draw the conclusion that the 
veteran's elevated blood pressure readings that were 
incidentally noted during examinations prior to his March 
1998 heart attack constituted essential hypertension.  In his 
opinion, the earliest note of hypertension had to be sometime 
in the late 1980's, but he could not ascertain an exact date 
for this and was unable to state whether or not the veteran's 
cardiovascular disease underwent an increase in severity 
beyond its natural progression during any period of ACDUTRA 
without resorting to undue speculation.

In a statement dated in October 2005 from the veteran's 
private cardiac surgeon, Dr. Walley, the physician expressed 
his opinion that the veteran should never have taken the APRT 
after he turned 40 years old, and that his taking the APRT 
"had a very detrimental effect on his cardiac health."

In September 2006, an expert opinion was obtained from a 
staff cardiologist at the Veterans Health Administration.  
The cardiologist reviewed the veteran's pertinent medical 
history contained within his claims file, including the 
aforementioned supportive opinions, and determined that the 
veteran had a history of hypertension since at least 1986.  
According to the cardiologist, the veteran had multiple risk 
factors for coronary artery disease, including longstanding 
hypertension since 1986, a longstanding and significant 
hyperlipidemia condition, an apparent diabetic condition that 
was controlled by diet, and a significant family history of 
coronary disease.  The cardiologist presented the following 
opinion and commentary:

"In my medical cardiology opinion, it 
is unlikely that the veteran's 
cardiovascular disease underwent an 
increase in severity beyond natural 
progression during periods of active 
duty (including ACDUTRA in June 1998, 
when he was hospitalized for chest 
pain).  In my opinion, the multiple risk 
factors for promotion of atherosclerosis 
combined to result in the natural 
development of significant coronary 
artery disease.  It is unlikely that 
participation in active service 
exacerbated the underlying essential 
hypertension and resulted in a change in 
the natural history of the disease."

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  38 U.S.C.A. § 1110, 1131 
(West Supp. 2005).  This may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  38 C.F.R. § 
3.303(a) (2006).

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2006).  Service connection may be 
granted for any disease diagnosed after discharge from active 
duty when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of INACDUTRA during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty, or from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident occurring 
during such training.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. 
§ 3.6(a) (2006).  INACDUTRA includes duty (other than full-
time duty) performed by a member of the National Guard of any 
State, under 32 U.S.C. §§ 316, 502, 503, 504, or 505, or the 
prior corresponding provisions of law.  38 C.F.R. § 3.6(d)(4) 
(2004).  Presumptive periods do not apply to ACDUTRA or 
INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).

The Board has reviewed the objective medical evidence and 
finds that, upon application of the facts of this case to the 
pertinent laws and regulations, the weight of the evidence is 
against the veteran's claim for VA compensation for 
cardiovascular disease.  There is no clinical evidence of 
onset of cardiovascular disease during his period of active 
duty from January 1953 to December 1954.  The evidence 
clearly shows that he did not sustain an acute myocardial 
infarction during any period of ACDUTRA.  The records show 
that during ACDUTRA in June 1998, he was treated for angina, 
but not for an actual acute myocardial infarction, a cardiac 
arrest, or a cerebrovascular accident, which would otherwise 
entitle him to VA compensation for any disability resulting 
therefrom.  

The Board has considered the opinions of the VA physician's 
assistant and the veteran's private neurologist and 
urologist, each of whom state, essentially, that the veteran 
should not have been required to perform an APRT because he 
was older than 40.  However, the appropriateness of the Army 
Reserve order for the veteran to perform the APRT at his age 
is not germane to the issue on appeal; what must be 
established is whether or not the veteran's cardiovascular 
disease was actually aggravated by his physical exercise 
during the period of ACDUTRA in question.  
Furthermore, as previously stated, there are no service 
records associated with the claims file to indicate whether, 
in June 1998, the veteran was on a medical profile due to his 
cardiovascular disorders, or whether he had undergone a 
Cardiovascular Screening Program (CVSP) to determine whether 
the ARPT could be administered.
The statements of the VA physician's assistant and the 
private neurologist and urologist are thus of limited 
probative value towards proving whether or not the veteran's 
cardiovascular disease underwent a permanent increase in its 
severity beyond its natural progression.  Their statements do 
not address this specific medical question and, in any case, 
their medical titles or specialties are not specific to the 
practice of cardiovascular medicine.  Therefore, their 
opinions are outweighed by the opinion of the Veterans Health 
Administration staff cardiologist.

In his statement of September 2006, the staff cardiologist at 
the Veterans Health Administration expressed the opinion that 
the veteran's cardiovascular disease and hypertension had 
their onset outside of his periods of active duty and 
ACDUTRA, based on his review of the veteran's entire clinical 
history.  The VA staff cardiologist also held the 
professional opinion that the veteran's cardiovascular 
disease did not undergo a permanent increase in its severity 
beyond its natural progression as a result of any incidents 
occurring during his periods of active military service or 
ACDUTRA.  This latter opinion effectively counters the prior 
opinion of October 2005 from the veteran's private cardiac 
surgeon, Dr. Walley, who merely stated that taking the APRT 
"had a very detrimental effect on (the veteran's) cardiac 
health."  The Board finds that the VA staff cardiologist's 
opinion has more probative weight than Dr. Walley's because 
it was based on a review of the veteran's entire medical 
history (including contemplation of Dr. Walley's opinion) and 
was supported by a discussion of the clinical facts that was 
significantly more detailed in its scope that Dr. Walley's 
opinion.  

The Board notes that the claimant is a medical professional.  
Therefore, his assertions of medical causation and etiology 
regarding his cardiovascular disease cannot be merely 
dismissed as the statements of a layperson, but must be 
considered for its probative value based on his expertise and 
credentials.  (See Pond v. West, 12 Vet. App. 341 (1999); see 
also Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).)   The Board has thus 
considered his statements to the effect that his 
cardiovascular disease was aggravated by physical stress 
associated with his having to perform an APRT during ACDUTRA 
in June 1998.  However, his clinical practice is in the field 
of dentistry with a specialty in prosthodontics, and there is 
no indication in the record that he is a medical doctor, much 
less an expert in the field of cardiology.  Therefore, the 
probative value of his opinion is significantly outweighed by 
the countering opinion of the staff cardiologist at the 
Veterans Health Administration, who found no such 
relationship between the veteran's performance of an APRT 
during ACDUTRA in June 1998 and his current cardiovascular 
diagnoses.

In view of the foregoing discussion, the Board finds that the 
evidence, taken as a whole, does not support an allowance of 
the veteran's claim for service connection for cardiovascular 
disease, to include hypertensive heart disease, status post 
myocardial infarction.  His appeal is therefore denied.  
Because the evidence in this case is not approximately 
balanced with respect to the merits of the claim, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b) West Supp. 2005); 38 C.F.R. § 3.102 (2006); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for hypertensive heart disease, status 
post myocardial infarction, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


